MoCLELLAN, J.
(dissenting.) — The question considered by the court, and to which the dissent is taken, is presented by this extract from the bill of exceptions: “The state then asked the witness (Nix) the following question: ‘State what Mrs. Hewitt then and there said in the presence of the defendant.’ To this question the defendant objected, upon the ground that it called for illegal, irrelevant, incompetent, and immaterial testimony. The court overruled, and the defendant then and there duly excepted. The witness answered that defendant Avas the man, and pocketbook and other things were her property. The defendant moved to exclude said ansAver, upon the ground that the same was irrelevant, immaterial, and incompetent testimony. The court overruled, and the defendant then and there duly excepted.” This closed the testimony of the witness Nix, and no effort was made to show Avhether the defendant remained silent or not, Avhen naturally he would have, if unjustly accused, denied the charge directly made in his presence; and it is worthy of mention that, though Mrs. Hewitt testified on the trial, she did not identify defendant as the guilty party. It was left for the witness quoted to afford testimony of her identification.
The quotation from the record itself demonstrates that the court errs unjustifiably in its conclusion that the retention in evidence of the answer to the question propounded was not specifically raised and is not pre*5sented for review. The motion to exclude was overruled, and exception reserved; and, while the court says that the defendant should have properly presented the point in the court below, it does not intimate by what method he could have more pointedly done so than by his motion to exclude. The general rule for the admisson of testimony of silence of a party to he affected- — ■ which is in the nature of a confession — is stated in Peck v. Ryan, 110 Ala. 336, 17 South. 733. The evidential fact is the silence of the party to be affected. The statement made in his presence is only the predicate for the created duty to deny, if he would escape the implication his silence may afford. The quasi confession of the party, not the declaration made in his presence, which serves solely to raise, it may be, the obligation to deny if he is unjustly accused.
As indicated, the point of dissent is that the declaration is palpable hearsay and wholly inadmissible, unless it is accompanied with testimony of the silence of the party or other conduct capable of an implication to his prejudice. Independent of and disassociated from evidence of the silence or other conduct of the party, the statement raising, the jury may find, the obligation to deny, is inadmissible under the hearsay rule. The identical point has been decided by this court in Martin’s Case, 39 Ala. 526, by Stone, J., where it is said: “The declaration of the slave, made in the presence of the defendant, in connection with. the accompanying fact of the defendant’s silence (italics supplied), was, it seems to us, competent evidence.” This announcement is in accordance with the principle stated in Greenleaf on Ev. §§ 197, 198; 16 Cyc. p. 956 et seq.; Spencer’s Gase, 20 Ala. 24; Wheat v. Croom, 7 Ala. 349; 2 Wigmore on Ev. § 1071; 20 Cent. Dig. (title Ed.) § 772. In consequence, the question and answer here were not per se admissible, *6but Could only be rendered so by testimony, tending to show the defendant’s silence, or other conduct from Avhich a prejudicial implication might arise. This condition to admissibility was not met, as affirmatively appears from the bill, which purports to contain all the testimony offered by the state. Therefore the motion to exclude the ansAver upon the ground assigned should have been sustained, since the answer bore to the jury the purest hearsay in unwarranted support of the state’s contention that the defendant was the guilty party. If the court seeks to justify its conclusion upon this question by an appeal to the doctrine of error without injury, and the opinion seems to invoke, though it does not expressly assert, that doctrine, upon the ground that, if the defendant denied the accusation, he suffered no injury, then the court not only without justification supplies that recital to those set forth in the bill, but violates the universal rule thus declared in Terry v. State, 118 Ala. 86, 23 South. 777: “The admission of illegal or irrelevant evidence in a criminal case, against the objection of the defendant, as we have heretofore held, is reversible error, unless it affirmatively appears that no injury resulted.” To assume that Avhich is explicitly denied by the bill of exceptions is a process fraught with serious consequences.
In my opinion, the judgment should have been reversed.